Judgment unanimously affirmed. Memorandum: We have reviewed all the issues presented on appeal and find them to be without merit. Among the issues raised, defendant contends that the prosecutor made prejudicial remarks during his summation. As there was no objection made by defense counsel during the summation, the alleged prejudicial statements were not preserved for appellate review (People v Balls, 69 NY2d 641). In any event, the remarks were not a part of a pervasive pattern of misconduct, and defendant was not thereby deprived of his *963right to a fair trial (People v Galloway, 54 NY2d 396; People v Demming, 116 AD2d 886). (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J.—burglary, first degree, and other offenses.) Present—Dillon, P. J., Callahan, Boomer, Green and Lawton, JJ.